Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered on March 17, 1992, convicting defendant, after a jury *776trial, of robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
There is no merit to defendant’s argument that he was deprived of a fair trial by the prosecutor’s examination of the complainant. Insofar as the prosecutor’s questions elicited that the complainant initially was going to forget about the incident but changed her mind and decided to call the police because she observed the perpetrator holding the butt of a gun and was afraid that he would commit other crimes in the future that might hurt someone, such testimony was material for the purpose of showing that defendant displayed what appeared to be a pistol (Penal Law § 160.15 [4]). And insofar as the prosecutor’s examination elicited the complainant’s opinion on the value of the rings taken from her and the fact that she had no insurance for them, defendant’s claim of prosecutorial misconduct is unpreserved for review as a matter of law since he did not request curative instructions or object to the comments delivered by the court at the time that the challenged questions were posed (see, People v Glover, 60 NY2d 783, 785, cert denied 466 US 975), and we decline to review the issue in the interest of justice. If we were to reach the issue, we would find that the questions were harmless in view of the overwhelming evidence of defendant’s guilt (see, People v Wood, 66 NY2d 374, 379-380). Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.